The complainants allege in their bill, that Edward Mus-grove, their father, in 1790, made his will and died, leaving the same unrevoked. Thai among other things, he made the following bequest: — “I give to my loving wife, Ann, during life, rny plantation and five negroes, to wit: Tom, Phillis, Jude,' Kissy and Lott, to raise and maintain herself and children; and after her death, to be equally divided among my children.” That Ann Musgrove intermarried with one David Smith, who sold and conveyed his wife’s life estate in said negroes: That the negro Kissy and her children, Phillis, Stephen, and Silvy, are now in the possession of Samuel Jamison: That Jesse Wofford has in his possession two, to wit: Dick and Phillis, the issue of the negro Lott; and that the said Jesse Wofford has altered the names of said negroes, to defraud your orators as remainder-men, and to prevent the negroes being identified; and that complainants have just reasons to believe that said negroes will be removed to parts unknown, before the death of the tenant for life. The bill, prays that defendants may be required to give security not to remove said negroes until the determinationof the life estate, &c. ,
The defendants admit that they have the negroes in possession; but deny that they intend to remove them. The defendant, Wofford, admits that he altered the names of some of the negroes; but states that he did it for convenience.
At the hearing, the presiding chancellor dismissed the bill; and on appeal, his decree vvas.confirmed by the whole court,